Douglas, J.,
dissenting. I can not concur in the opinion of the Court, because my convictions are to the contrary. I readily concede that this decision settles the question that, in ■no case can a rehearing be had in a criminal action, and I think it better that it should be settled one way or the other. •■And yet, knowing that rehearings are constantly granted, in civil cases, and finding no distinction between civil and criminal actions, either .in the statute or the rules of this Court, •I am unwilling to say, even by implication, that property is more valuable than life and liberty, or entitled to a greater degree of protection. The argument that in criminal eases .the pardoning power of the Governor fulfills the purpose of •a rehearing, is purely ab inconvenienti, and, to my mind, does not meet the ends of justice. Pardon is an act of mercy, and so far from establishing the innocence of anyone, presupposes his guilt. The Governor may restore to him his liberty, •but not his character.
- What a defendant asks in a rehearing is that he may have a fair trial; and yet, no matter how clearly his innocence may appear, nor how great the error we ourselves may have committed, we can give him no relief. He must throw himself at the feet of the Executive and beg the poor favor of passing the remainder of his life in the penitentiary, or, at best, wandering through the world a social outcast, bearing the brand of a convicted felon. This may become the law, but through no áct of mine.
. As the petition to rehear is dismissed, it is useless for me to discuss the merits of the case. My reasons for directing it ■to be docketed are given at length in the original order, which is hereto attached, to-wit:
*519■ “This is a petition made in apt time and proper,form to rebear a criminal case, wherein tbe petitioner is under sentence of death. As this case was decided upon a per curiam order while I was absent from the bench, I am ignorant equally of the grounds of the decision and the reasons and authorities influencing the Court. However, I have no hesitation in saying that, in my opinion, this is a proper case to be reheard, but I feel great hesitation, in ordering it to be docketed in view of the decision of this Court in State v. Jones, 69 N. C., 16. That case is directly in point, and ex■pressly holds that “the Supreme Court has no power to entertain a petition to rehear a criminal action.” It is but just to counsel as well as myself to say that that decision does not meet my approval, in spite of my respect and admiration ■for the great Court that delivered it. In fact, it scarcely seemed to satisfy the Court itself, as the learned Justice writ ing the opinion, after deciding this vital point against the petitioner, proceeds to discuss the points raised in the petition as fully as if the petition had been allowed.
“This case was decided upon no precedents whatever, as there were admittedly none then, and I am able to find none other since. It is true, Jones’ case is cited in State v. Starnes, 94 N. C., 973, 981; and in State v. Rowe, 98 N. C., 629, 630; but these latter cases relate exclusively tO' motions for new trial for newly discovered evidence, and have no apparent •bearing upon the question of rehearing. The reasons given by the Court are as follows: ‘Neither the learned counsel for the prisoner nor the Attorney-General has been able to cite any authority showing that we have the poiuer to rehear the case. In equity cases and in civil actions the practice has been common, but in criminal cases never to our knowledge. In the former cases, this Court makes decrees and passes judgments, which •may be reviewed. But in criminal cases w© do not pass judgment. Such cases are ■ sent up for our opinion only, *520wb'icb we certify to the Court below, and there our jurisdiction ends.’ Whatever force these reasons might then have had, they have none now to my mind. This Court constantly grants rehearings in civil actions, where it passes no judgment whatever, and makes no decrees. Rules 52 and 53, providing for rehearings, make no distinction between civil and criminal cases, and I see none. If the title to a chicken were, involved, I could grant a rehearing;. but as a human life is at stake, I am utterly powerless» To my mind, such a distinction finds no just foundation in law, in public policy or in humanity. The rights of property can never be more sacred than the security of the person, as they have no independent existence, but exist only in relation to the owner.
“The guilt or innocence of the prisoner is not for me to decide, nor can I properly consider the facts that the Judge who tried the prisoner has grave doubts of his guilt, that the Solicitor who' prosecuted him does not believe that he is guilty, and that the jury that convicted him rendered a verdict only after a distinct understanding among themselves and with the Court that it should be coupled with a recommendation to mercy. These facts, however strong and.significant, appeal only to executive clemency, and not to judicial action.
“Plowever much a Justice may dissent from the decisions of 'a Court, and however full his right of dissent when sitting with the Court, he is bound by them when acting in his individual capacity. But docketing a case is not overruling any opinion that may be involved. It is simply bringing the matter before the Court for such action as it may see fit to take. In no other way whatever can it be brought before the Court. Even if the Court were in favor of a rehearing, it could not act under its rules unless some individual Judge took the responsibility of ordering the case to be docketed. Peeling as I do, I think the Court should have an opportunity to pass upon the question, which can never be presented more-clearly or more forcibly.
*521“I am somewhat influenced in this course by the fact that the Governor frankly states that he will reprieve the prisoner if I order his petition to be docketed, but not otherwise; and by the further fact that eminent members of the bar think that criminal eases can be reheard, a view in which 1 understand His Excellency to fully concur. Unless his case is docketed, the petitioner will be hanged next Monday, and this Court would then be powerless to correct any error that may exist, no matter how great or manifest. The petitioner has been convicted of what is properly regarded as the highest crime known to our law, and if guilty should be punished. But he is entitled to a fair trial, and if innocent, his execution would inflict a wrong which eternity alone can repair. Under such circumstances, I feel it my duty to act, no matter, how great may be my reluctance or the responsibility which it involves.
“The Clerk will docket this case, and file this opinion with the petition. He will also issue the proper notices, including one to the Governor.
“This 8th day of August, 1901.
“R. M. Douglas,

"Associate Justice